Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 1 of 28




                EXHIBIT 3
       Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 2 of 28
                                                                                             E-FILED
                                                                                     IN COUNTY CLERK'S OFFICE
                                                                                   PIERCE COUNTY, WASHINGTON

                                                                                      February 14 2020 1:30 PM

                                                                                           KEVIN STOCK
                                                                                          COUNTY CLERK
                                                                                       NO: 20-2-04951-0




                 SUPERIOR COURT OF THE STATE OF WASHINGTON
                             FOR PIERCE COUNTY

SERVPRO OF TACOMA, LLC d/b/a
MITIGATION MASTERS, LLC, a Washington                  CASE NO.:
limited liability company,
                                                       COMPLAINT FOR BREACH OF
               Plaintiff,                              CONTRACT AND LIEN
                                                       FORECLOSURE
       v.

YORK ENTERPRISES, LLC, a Washington
limited liability company; and MAXINE
McCALLUM, an individual and MONIKA
VONLINTEL, an individual.


               Defendants.


                                         INTRODUCTION
       Plaintiff Servpro of Tacoma, LLC d/b/a Mitigation Masters, LLC (“Mitigation

Masters”), by and through its undersigned attorneys, brings this action for breach of contract

against Defendant York Enterprises, LLC, a Washington limited liability company (“York”),

for York’s material breach of the parties’ services contract entered on May 30, 2019 for water

remediation and restoration services at a private residence owned by Defendants Maxine

McCallum and Monika Vonlintel. Mitigation Masters fully performed under the contract with

York and York accepted all of Mitigation Masters’s services rendered under the contract.




                                                                                       Exhibit 3
       Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 3 of 28




However, York has failed to pay Mitigation Masters for its services in material breach of the

parties’ contract.

        Mitigation Masters further seeks foreclosure of a mechanics lien it recorded on the

McCallum residence as a result of York’s failure to pay Mitigation Masters for the services it

rendered at the McCallum residence. In support of its Complaint for Breach of Contract and

Lien Foreclosure, Mitigation Masters alleges the following:


                                         I. PARTIES
        1.1     Plaintiff, Servpro of Tacoma, LLC is a Washington limited liability company

with its principal place of business located in Pierce County, Washington.

        1.2     Defendant, York Enterprises, LLC (“York”) is a Washington limited liability

company with its principle place of business located in Pierce County, Washington.

        1.3     Defendant Maxine McCallum (“McCallum”) is an individual who resides in

Pierce County, Washington.

        1.4     Defendant Monika VonLintel (“VonLintel”) is an individual who, upon

information and belief, resides in Pierce County, Washington.

        1.5     Defendants McCallum and VonLintel are the owners of real property located at

521 N. Yakima, Tacoma, WA, 98403, Pierce County Assessor’s Tax Parcel #2035150010,

legally described as follows:
               SECTION 32 TOWNSHIP 21 RANGE 03 QUARTER 24 NEW TACOMA L 1
               THRU 6 B 3515 INC PART ALLEY VAC BLOCK 2 LOT 1.
For purposes of this Complaint this property will hereinafter be referred to as the “McCallum

Residence.”
                             II. JURISDICTION AND VENUE
        2.1     This Court has jurisdiction over the parties and subject matter of this Complaint

for Breach of Contract and for Lien Foreclosure pursuant to RCW 2.08.010 and RCW

60.04.171.




                                                                                        Exhibit 3
       Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 4 of 28




       2.2     Venue is proper in this Court pursuant to RCW 4.12.010 and .020 because the

contractual relationship between Mitigation Masters and York and the breach thereof arose in

Pierce County, and the McCallum Residence and mechanics lien on the McCallum Residence

are in Pierce County.
                                          III. FACTS
       Breach of Contract

       3.1     The McCallum Residence is a historical 1913 brick mansion that was originally

built for one of Tacoma’s early prominent businessmen, William Rust. The McCallum

Residence includes, among other features, a movie theater, a detached carriage house, and a

1000 plus square foot historical basement ballroom. The ballroom had been maintained in its

original condition, including its original silk wall coverings, elevated bandstand, tin ceiling and

knob-and-tube electrical wiring.

       3.2     In or about September of 2018, McCallum hired York as a general contractor to

complete certain renovations and remodeling work on the McCallum Residence.

       3.3     On or about May 29, 2019, while York was working on the McCallum

Residence as a general contractor, the City of Tacoma turned off the water in the area of the

McCallum Residence. Although York was aware that the water had been turned off, it continued

its work on the McCallum Residence. Among its other work that day, York’s crew worked in

a bathroom on the residence’s second floor doing painting-related tasks. While completing this

work, a York employee covered the bathtub with a water-resistant or waterproof drop cloth.

Prior to leaving work that day, a York employee accidentally left the bathtub water faucet in

the “on” position.

       3.4     On information and belief, later in the evening of May 29, the City of Tacoma

restored water service to the McCallum Residence and the surrounding neighborhood. When

the water service was restored, the water poured onto the bathroom floor and spread throughout




                                                                                          Exhibit 3
       Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 5 of 28




portions of the McCallum Residence. As a result, the McCallum Residence sustained significant

water-related damage and required substantial water remediation services.

        3.5     On May 30, 2019, York entered into a contract with Mitigation Masters pursuant

to which Mitigation Masters agreed to perform substantial water remediation and restoration

services for York at the McCallum Residence. Attached as Exhibit A hereto is a true and correct

copy of the agreement entered into between Mitigation Masters and York, dated May 30, 2019

(hereinafter “the Agreement”).

        3.6     Although the Agreement discusses the ability of York to pass through insurance

payments to Mitigation Masters for Mitigation Masters’s services, the Agreement also

expressly states that York is responsible for all costs not timely covered by insurance:


                It is fully understood that Customer [York] and its agents, successors, assigns
                and heirs are personally responsible for any and all deductibles and any costs
                not covered by insurance. Interest and finance charges will be charged at the
                maximum allowable by law, or 1.5% per month, whichever is less, on accounts
                over thirty (30) days past due. Time is of the essence.
Ex. A at p. 3. York also agreed “to purchase, receive, and pay for the Services pursuant to the

terms and conditions of this Contract.” Ex. A at p. 4, ¶ 1.

        3.7     The Agreement provides for attorneys’ fees if Mitigation Masters was forced to

pursue legal action against York for monies due under the Agreement:
               Should Provider [Mitigation Masters] bring legal action to collect monies due
               under the Contract or should the matter be turned over for collection, Provider
               shall be entitled, to the fullest extent permitted under law, to reasonable legal
               fees and costs of any such collection attempt, in addition to any other amounts
               owed by Client. . . .
Ex. A at p. 4, ¶ 5.

        3.8     The Agreement further provides that any disputes by York regarding Mitigation

Masters’s service must be asserted within sixty (60) days after completion of service:


                Any claim by Client [York] for faulty performance, for nonperformance or
                breach under this Contract for damages shall be made in writing to Provider




                                                                                           Exhibit 3
       Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 6 of 28




                [Mitigation Masters] within sixty days completion of services. Failure to make
                such a written claim for any matter which could have been corrected by Provider
                shall be deemed a waiver by Client. . . . .

Exhibit A at p. 4, ¶ 7.
        3.9     Pursuant to the Agreement, Mitigation Masters provided substantial water

remediation and restoration services at the McCallum Residence between May 26, 2019 and

July 13, 2019, including labor, materials and equipment.

        3.10    York did not dispute any of the services provided by Mitigation Masters.

        3.11    On August 2, 2019, Mitigation Masters sent an invoice to York for all its services

rendered at the McCallum Residence totaling $104,034.10. Attached as Exhibit B is a true and

correct copy of Mitigation Masters’s invoice to York (inadvertently and incorrectly dated

4/22/2019).

        3.12    York did not dispute the amount of the invoice.

        3.13    York represented to Mitigation Masters that its insurance provider would pay

the Mitigation Masters invoice. However, Mitigation Masters received no payment from either

York or from its insurance provider.

        3.14    After repeated requests for payment, York paid Mitigation Masters a partial

payment of $25,000.

        3.15    Despite repeated requests for full payment, York made no further payments to

Mitigation Masters, leaving an outstanding amount owed of $79,034.01.

        3.16    At no point has York ever disputed the services provided by Mitigation Masters

under the parties’ Agreement or the amounts owed for those services as reflected in Serv Pro’s

invoice to York. York has simply failed to pay the amount it owes to Mitigation Masters.

        Mechanics Lien

        3.17    Because of York’s failure to pay Mitigation Masters for its services at the

McCallum Residence, Mitigation Masters timely recorded a Claim of Lien on the McCallum




                                                                                         Exhibit 3
       Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 7 of 28




Residence in the Pierce County Recorder’s Office under recording number 201910010778 on

October 1, 2019.

       3.18    On October 7, 2019, Mitigation Masters properly served York with the Claim of

Lien by certified mail at York’s offices located at 3517 S. 13th St., Tacoma, Washington.

       3.19    There is presently due and owing to Mitigation Masters from York $79,034.01

for labor, materials and equipment for services rendered by Mitigation Masters to the McCallum

Residence, plus contractual monthly late fees at the rate of 1.5% per month.


                                IV.     CAUSES OF ACTION
A.     First Cause of Action: Breach of Contract Against Defendant York.

       4.1     Mitigation Masters re-alleges and incorporates by reference paragraphs 1.1

through 3.19 above, as though fully set forth herein.

       4.2     Mitigation Masters and York entered into an Agreement pursuant to which the

parties agreed that Mitigation Masters would provide water remediation and restoration services

to the McCallum Residence in exchange for York’s payment for those services. Mitigation

Masters fully performed under the Agreement and timely provided the agreed water

remediation and restoration services at the McCallum Residence, including labor, materials and

equipment.

       4.3     York has breached the parties’ Agreement by failing to pay Mitigation Masters

the balance owing for Mitigation Masters’s services provided under the parties’ Agreement, in

the amount of $79,034.01.

       4.4     As a result of York’s breach and failure to pay Mitigation Masters, Mitigation

Masters has been damaged and is entitled to its damages in the amount of $79,034.01 plus

contractual late fees and attorneys’ fees.




                                                                                      Exhibit 3
       Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 8 of 28




B.     Second Cause of Action: Foreclosure of Lien Against Subject Property.

       4.5     Mitigation Masters re-alleges and incorporates by reference paragraphs 1.1

through 4.4, above, as though fully set forth herein.

       4.6     Mitigation Masters has complied with all conditions precedent to bringing and

maintaining a foreclosure action under RCW 60.04.011 et seq. and is entitled to an order of

foreclosure and sale of the McCallum Residence that is the subject of this action, with the net

proceed of the sale applied to amounts due and owing to Mitigation Masters for the water

remediation services it performed at the McCallum Residence.


                            V.         RESERVATION OF RIGHTS
       5.1     Mitigation Masters reserves the right to add additional parties to this lawsuit as

well as make further claims and/or amend claims set forth herein as may be warranted by

discovery.
                                 VI.     PRAYER FOR RELIEF
       WHEREFORE, Mitigation Masters prays for relief as follows:

       6.1     For judgment against York in an amount to be proven at trial, but at least

$79,034.01 plus prejudgment interest, costs, contractual late fees and attorney’s fees.

       6.2     In the event of non-payment of the Judgment against York upon its entry, a

decree of foreclosure of Mitigation Masters’s Claim of Lien against the McCallum Residence

in the amount of the Judgment and a judicially ordered sale of the Subject Property, with the

proceeds used to satisfy Mitigation Masters’s lien claim, together with interest, attorney’s fees,

contractual late fees, and taxable costs incurred herein and consistent with RCW Title 60.04.

       6.3     Adjudication of the priority of Mitigation Masters’s lien vis-à-vis the interests

of other claimants in the McCallum Residence.



//




                                                                                          Exhibit 3
Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 9 of 28




6.4   For such other and further relief as the Court deems just and equitable.


      DATED this 14th day of February 2020.

                                        ARETE LAW GROUP PLLC


                                        By: /s/ Jonah O. Harrison
                                           Jonah O. Harrison, WSBA #34576
                                           1218 Third Avenue, Suite 2100
                                           Seattle, WA 98101
                                           Telephone: (206) 428-2350
                                           Facsimile: (206) 428-3250
                                           jharrison@aretelaw.com

                                            Attorneys for Plaintiff




                                                                                 Exhibit 3
          Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 10 of 28
                                                                               E-FILED
                                                                       IN COUNTY CLERK'S OFFICE
                                                                     PIERCE COUNTY, WASHINGTON

                                                                        March 25 2020 10:32 AM
 1
                                                                              KEVIN STOCK
                                                                             COUNTY CLERK
 2                                                                       NO: 20-2-04951-0
 3

 4

 5

 6

 7
                   SUPERIOR COURT OF THE STATE OF WASHINGTON
 8                             FOR PIERCE COUNTY
 9   SERVPRO OF TACOMA, LLC d/b/a
     MITIGATION MASTERS, LLC, a Washington     No. 20-2-04951-0
10   limited liability company,
11                                             EXHIBITS TO COMPLAINT
                 Plaintiff,
12         v.
13   YORK ENTERPRISES, LLC, a Washington
     limited liability company; and MAXINE
14   McCALLUM, an individual and MONIKA
     VONLINTEL, an individual.
15

16
                 Defendants.
17

18

19

20

21

22

23

24

25

26


     EXHIBITS TO COMPLAINT - 1

27
                                                                         Exhibit 3
         Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 11 of 28



 1       DATED this 25th day of March, 2020.
 2
                                               ARETE LAW GROUP PLLC
 3                                             By: /s/ Jonah O. Harrison
                                                  Jonah O. Harrison, WSBA #34576
 4                                                1218 Third Avenue, Suite 2100
 5                                                Seattle, WA 98101
                                                  Telephone: (206) 428-2350
 6                                                Facsimile: (206) 428-3250
                                                  jharrison@aretelaw.com
 7
                                                  Attorneys for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     EXHIBITS TO COMPLAINT - 2

27
                                                                               Exhibit 3
           Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 12 of 28



 1                                CERTIFICATE OF SERVICE
 2          I, Annabel Barnes hereby certify that on March 25, 2020 I caused copies of the
 3   foregoing document to be served on the following persons in the manner indicated below at
 4   the following address:
 5
       PARTY/COUNSEL                               DELIVERY INSTRUCTIONS
 6     Attorneys for Maxine McCallum and
       Monika Von Lintel                                  Hand Delivery
 7                                                        Certified Mail
       Karl Neumann, WSBA No. 48708                       Facsimile
 8     COZEN O’CONNOR                                     E-mail
       999 Third Avenue, Suite 1900                       U.S. Mail
 9
       Seattle, Washington 98104
10     Phone: (206) 340-1000
       kneumann@cozen.com
11
       Attorneys for Defendant York Enterprises,
12     LLC                                                Hand Delivery
                                                          Certified Mail
13
       Betsy A. Gillaspy, WSBA No. 21340                  Facsimile
14     GILLASPY & RHODE, PLLC                             E-mail
       821 Kirkland Avenue, Suite 200                     U.S. Mail
15     Kirkland, Washington 98033-6311
       Phone: (425) 646-2956
16     bgillaspy@gillaspyrhode.com
17
       Attorneys for Defendant York Enterprises,
18     LLC                                                Hand Delivery
                                                          Certified Mail
19     Kelly DeLatt-Mahr, WSBA No. 26201                  Facsimile
       SMITH | ALLING                                     E-mail
20     1501 Dock Street                                   U.S. Mail
21     Tacoma, WA 98402
       Phone: (253) 627-1091
22     kelly@smithalling.com

23

24

25

26


      EXHIBITS TO COMPLAINT - 3

27
                                                                                         Exhibit 3
Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 13 of 28




                               EXHIBIT A
                                                              Exhibit 3
Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 14 of 28




                                                              Exhibit 3
Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 15 of 28




                                                              Exhibit 3
Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 16 of 28




                                                              Exhibit 3
Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 17 of 28




                                                              Exhibit 3
Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 18 of 28




                                                              Exhibit 3
Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 19 of 28




                               EXHIBIT B
                                                              Exhibit 3
  Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 20 of 28




                      York Enterprises - Tacoma, WA

             Summary of Charges as of 4/22/2019




Project Location:                            Customer Contact:
York Enterprises                             Stacy McCracken
521 North Yakima Rd                          253-752-3189
Tacoma, WA 98403                             stacy@yorkenterprises.com

Produced By:                                 Project Manager:
SERVPRO of Tacoma                            Jason McColm
PO Box 1173                                  253-896-3001
Tacoma, WA 98401
253-896-3000
jason@servprooftacoma.com




                                                                         Exhibit 3
            Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 21 of 28



Schedule A
                  Hours Worked                               Labor Charges
 Week Beginning
                  Regular         Overtime       Total       Regular     Overtime   Total
5/26/2019         56.09           0.00           56.09       $2,843.19   $0.00      $2,843.19
6/2/2019          125.91          0.00           125.91      $6,315.31   1868.25    $8,183.56
6/9/2019          88.49           0.00           88.49       $4,837.24   0.00       $4,837.24
6/16/2019         63.13           0.00           63.13       $2,588.33   0.00       $2,588.33
6/23/2019         6.22            0.00           6.22        $352.52     0.00       $352.52
6/30/2019         2.53            0.00           2.53        297.73      0.00       $297.73
                  5.06            0.00           5.06        595.46      $0.00      $595.46
Totals:           347.43          0.00           347.43      $17,829.78 $1,868.25   $19,698.03



Schedule B - Consumable Charges Summary
Week Beginning    Total Charges
Total:            $8,865.52

Schedule C - Equipment Charges Summary
Week Beginning    Total Charges
4/22/2019         $5,390.00
4/29/2019         $32,025.00

Total:            $64,595.00

Schedule D - Sub-contract Charges
                  Total Charges
Total             $0.00

Schedule E - Miscellaneous Charges
                                  Overhead and     Total
                     Misc. Cost
                                     Profit       Charges
  Miscellaneous
       Type
Fuel              $559.03         $111.81        $670.84
Meals             $0.00           $0.00          $0.00
Other             $479.52         $95.90         $575.42
Total:            $1,038.55       $207.71        $1,246.26


Subtotal:         $94,404.81
Tax 10.2%:        $9,629.29
Total Charges:    $104,034.10




                                                                                    Exhibit 3
                                             Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 22 of 28




                                                                          Schedule A - Labor Charges
                                                      Labor Charges Summary - Begining 5/26/2019 - Ending 6/1/2019
                     Worker                                                                Hours Worked                                               Labor Charges
Name                          Type   Rate        5/26     5/27    5/28      5/29    5/30        5/31      6/1    Reg      OT     Total    Regular     Overtime        Total
                                                 Sun      Mon     Tues      Wed     Thurs       Fri       Sat
McColm, Jason                 PC     $ 138.00 0           0       0         0       4           1         0      5        0      5        $690.00     $0.00           $690.00

Blakeway, Nicholas            GL     $      41.00 0       0       0         0       7.98        8.94      2.62   19.54    0      19.54    $801.14     $0.00           $801.14
LiPuma, Joshua                GL     $      41.00 0       0       0         0       7.82        5.61      0      13.43    0      13.43    $550.63     $0.00           $550.63
Bratton, Roscoe               GL     $      41.00 0       0       0         0       5.57        3.42      0      8.99     0      8.99     $368.59     $0.00           $368.59
Shaw, Brayden                 GL     $      41.00 0       0       0         0       0           7.63      0      7.63     0      7.63     $312.83     $0.00           $312.83
Shaw, Lloyd                   PE     $ 133.00 0           0       0         0       0           0         0      0        0      0        $0.00       $0.00           $0.00

Collins, Melissa              C/A    $      80.00 0       0       0         0       0           1.5       0      1.5      0      1.5      $120.00     $0.00           $120.00
              Weeks Labor Totals:                0.00     0.00    0.00      0.00    25.37       28.10     2.62   56.09    0.00   56.09    2843.19     0.00            2843.19


                                                Labor Charges Summary - Week Beginning 6/2/2019 - Ending 6/8/2019
                     Worker                                                                Hours Worked                                               Labor Charges
Name                          Type   Rate        6/2      6/3     6/4       6/5     6/6         6/7       6/8    Reg      OT     Total    Regular     Overtime        Total
                                                 Sun      Mon     Tues      Wed     Thurs       Fri       Sat
Wiskow, Jeff                  PE     $ 133.00 0           0.5     0         0       0           0         0      0.5      0      0.5      $66.50      $0.00           $66.50
McColm, Jason                 PC     $ 138.00 0           0.5     0         0.5     0           8         0      9        0      9        $1,242.00   $1,656.00       $2,898.00
Blakeway, Nicholas            GL     $ 41.00 4.1          4.37    7.74      7.45    6.58        0.83      0      31.07    0      31.07    $1,273.87   $51.05          $1,324.92
LiPuma, Joshua                GL     $      41.00 0       3.28    6.03      0       7.92        0         0      17.23    0      17.23    $706.43     $0.00           $706.43
Bratton, Roscoe               GL     $      41.00 0       0       2.4       3.63    0.82        0         0      6.85     0      6.85     $280.85     $0.00           $280.85
Wells, Leonard                GL     $      41.00 0       8.52    8.23      8.08    7           0         0      31.83    0      31.83    $1,305.03   $0.00           $1,305.03
Shaw, Brayden                 GL     $      41.00 0       5.47    7.08      4.39    5.82        0.67      0      23.43    0      23.43    $960.63     $41.21          $1,001.84
Shaw, Lloyd                   PE     $ 133.00 0           0       0         0       0           0         0      0        0      0        $0.00       $0.00           $0.00

Collins, Melissa              C/A    $      80.00 0       2.5     1         1.5     0           1         0      6        0      6        $480.00     $120.00         $600.00
              Weeks Labor Totals:                4.10     25.14   32.48     25.55   28.14       10.50     0.00   125.91   0.00   125.91   6315.31     1868.25         8183.56




                                                                                                                                                                  Exhibit 3
                                                Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 23 of 28




                                                                           Schedule A - Labor Charges

                                                  Labor Charges Summary - Week Begining 6/9/2019 - Ending 6/15/2019
                       Worker                                                               Hours Worked                                             Labor Charges
Name                            Type   Rate         6/9    6/10    6/11      6/12    6/13        6/14      6/15   Reg     OT     Total   Regular     Overtime        Total
                                                    Sun    Mon     Tues      Wed     Thurs       Fri       Sat
Wiskow, Jeff                    PE     $ 133.00 0          0       0         0       0           0         0      0       0      0       $0.00       $0.00           $0.00
McColm, Jason                   PC     $ 138.00 0          0       1         0       2           6         0      9       0      9       $1,242.00   $0.00           $1,242.00
Blakeway, Nicholas              PS     $ 58.00 0           3.28    3.97      2.2     0           0         0      9.45    0      9.45    $548.10     $0.00           $548.10
Blackston, Latonya              GL     $ 41.00 0           0       0         2.23    0           0         0      2.23    0      2.23    $91.43      $0.00           $91.43
Wells, Leonard                  GL     $      41.00 0.8    4.16    0         0       0           0         0      4.96    0      4.96    $203.36     $0.00           $203.36
Shaw, Brayden                   GL     $      41.00 0      4.63    0         0       0           5.36      0      9.99    0      9.99    $409.59     $0.00           $409.59
Espinoza, Iris                  GL     $      41.00 0      3.78    7.77      0       0           5.77      0      17.32   0      17.32   $710.12     $0.00           $710.12
Hull, Maria                     GL     $      41.00 0      7.25    7.73      0       0           0         0      14.98   0      14.98   $614.18     $0.00           $614.18
McKinnie, Etosha                GL     $      41.00 0      0       0         2.35    8           0         0      10.35   0      10.35   $424.35     $0.00           $424.35
Johnson, Andrew                 GL     $      41.00 0      0       0         0       0           5.71      0      5.71    0      5.71    $234.11     $0.00           $234.11
Shaw, Lloyd                     PE     $ 133.00 0          0       0         0       0           0         0      0       0      0       $0.00       $0.00           $0.00

Collins, Melissa                C/A    $      80.00 0      1       0         1       2.5         0         0      4.5     0      4.5     $360.00     $0.00           $360.00
                 Weeks Labor Totals:                0.80   24.10   20.47     7.78    12.50       22.84     0.00   88.49   0.00   88.49   4837.24     0.00            4837.24


                                                 Labor Charges Summary - Week Begining 6/16/2019 - Ending 6/22/2019
                       Worker                                                               Hours Worked                                             Labor Charges
Name                            Type   Rate         6/16   6/17    6/18      6/19    6/20        6/21      6/22   Reg     OT     Total   Regular     Overtime        Total
                                                    Sun    Mon     Tues      Wed     Thurs       Fri       Sat
Wiskow, Jeff                    PE     $ 133.00 0          0       0         0       0           0         0      0       0      0       $0.00       $0.00           $0.00
McColm, Jason                   PC     $ 138.00 0          0       0         0       0           0         0      0       0      0       $0.00       $0.00           $0.00
Blakeway, Nicholas              GL     $      41.00 0      3.13    2.37      8.11    7.88        0         0      21.49   0      21.49   $881.09     $0.00           $881.09
Bratton, Roscoe                 GL     $      41.00 0      0       0         0       0           0.92      0      0.92    0      0.92    $37.72      $0.00           $37.72
Horne, Burgess                  GL     $      41.00 0      0       0         0       7.99        0         0      7.99    0      7.99    $327.59     $0.00           $327.59
Wells, Leonard                  GL     $      41.00 0      0.82    0         6.96    6.02        0         0      13.8    0      13.8    $565.80     $0.00           $565.80
Espinoza, Iris                  GL     $      41.00 0      0       0         4.02    7.5         0         0      11.52   0      11.52   $472.32     $0.00           $472.32
Hull, Maria                     GL     $      41.00 0      0       0         0       7.41        0         0      7.41    0      7.41    $303.81     $0.00           $303.81
Shaw, Lloyd                     C/A    $      80.00 0      0       0         0       0           0         0      0       0      0       $0.00       $0.00           $0.00

Collins, Melissa                GL     $      41.00 0      1       1.5       0       1           0         0      3.5     0      3.5     $143.50     $0.00           $143.50
                 Weeks Labor Totals:                0.00   4.95    3.87      19.09   37.80       0.92      0.00   66.63   0.00   66.63   2731.83     0.00            2731.83




                                                                                                                                                                Exhibit 3
                                             Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 24 of 28




                                                                                       Schedule A - Labor Charges
                                               Labor Charges Summary - Week Begining 6/23/2019 - Ending 6/29/2019
                     Worker                                                                                        Hours Worked                                                                                  Labor Charges
Name                          Type   Rate        6/23          6/24           6/25           6/26           6/27           6/28           6/29          Reg            OT         Total           Regular        Overtime          Total
                                                 Sun           Mon            Tues           Wed            Thurs          Fri            Sat
Wiskow, Jeff                  PE     $ 133.00 0                0              0              0              0              0              0             0              0          0               $0.00          $0.00             $0.00
McColm, Jason                 PC     $ 138.00 0                0              0              0              0              0              0             0              0          0               $0.00          $0.00             $0.00
Blakeway, Nicholas            GL     $      41.00 0            0              1.35           2.37           0              0              0             3.72           0          3.72            $152.52        $0.00             $152.52
Shaw, Lloyd                   C/A    $      80.00 0            0              0              0              0              0              0             0              0          0               $0.00          $0.00             $0.00

Collins, Melissa              C/A    $      80.00 0            1              1.5            0              0              0              0             2.5            0          2.5             $200.00        $0.00             $200.00
               Weeks Labor Totals:               0.00          1.00           2.85           2.37           0.00           0.00           0.00          6.22           0.00       6.22            352.52         0.00              352.52


                                                Labor Charges Summary - Week Begining 6/30/2019 - Ending 7/6/2019
                     Worker                                                                                        Hours Worked                                                                                  Labor Charges
Name                          Type   Rate        6/30          7/1            7/2            7/3            7/4            7/5            7/6           Reg            OT         Total           Regular        Overtime          Total
                                                 Sun           Mon            Tue            Wed            Thu            Fri            Sat
Wiskow, Jeff                  PE     $ 133.00 0                0              0              0              0              0              0             0              0          0               $0.00          $0.00             $0.00
McColm, Jason                 PC     $ 138.00 0                0              0              2              0              0              0             2              0          2               $276.00        $0.00             $276.00
Blakeway, Nicholas            GL     $      41.00 0            0              0              0              0              0              0.53          0.53           0          0.53            $21.73         $0.00             $21.73
Shaw, Lloyd                   PE     $ 133.00 0                0              0              0              0              0              0             0              0          0               $0.00          $0.00             $0.00

Collins, Melissa              C/A    $      80.00 0            0              0              0              0              0              0             0              0          0               $0.00          $0.00             $0.00
               Weeks Labor Totals:               0.00          0.00           0.00           2.00           0.00           0.00           0.53          2.53           0.00       2.53            297.73         0.00              297.73


                                                Labor Charges Summary - Week Begining 7/7/2019 - Ending 7/13/2019
                     Worker                                                                                        Hours Worked                                                                                  Labor Charges
Name                          Type   Rate        7/7           7/8            7/9            7/10           7/11           7/12           7/13          Reg            OT         Total           Regular        Overtime          Total
                                                 Sun           Mon            Tue            Wed            Thu            Fri            Sat
Wiskow, Jeff                  PE     $ 133.00 0                0              0              0              0              0              0             0              0          0               $0.00          $0.00             $0.00
McColm, Jason                 PC     $ 138.00 0                1.5            0              0              0              0              0             1.5            0          1.5             $207.00        $0.00             $207.00
Blakeway, Nicholas            GL     $      41.00 0            0              0.78           0              0              0              0             0.78           0          0.78            $31.98         $0.00             $31.98
Shaw, Lloyd                   PE     $ 133.00 0                0              0              0              0              0              0             0              0          0               $0.00          $0.00             $0.00

Collins, Melissa              C/A    $      80.00 0            1              0              5              0              0              0             6              0          6               $480.00        $0.00             $480.00
               Weeks Labor Totals:               0.00          2.50           0.78           5.00           0.00           0.00           0.00          8.28           0.00       8.28            718.98         0.00              718.98



Totals                                                  4.90          57.69          60.45          61.79         103.81          62.36          3.15         354.15          -          354.15      18,096.80          1,868.25      19,965.05




                                                                                                                                                                                                                             Exhibit 3
        Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 25 of 28




                            Schedule B - Consumables Charges Summary
Item Description                                        UOM          Total for   Unit Price    Total
                                                                       Job                    Charges
BX - Large                                               EA             9             $5.00      $45.00
BX - Legal Size (1.2 cubic feet)                         EA             0             $5.45       $0.00
BX - Medium                                              EA             19            $4.20      $79.80
BX - Small                                               EA             23            $3.80      $87.40
Cleaning Towel                                           DZ             12           $10.60     $127.20
Coil Cleaner                                         Aerosol/Can        3            $17.00      $51.00
Concrobian® Disinfectant                              GALLON            2            $55.30     $110.60
Dusting Cloth - Masslin treated                        50/Bag           1            $53.30      $53.30
Eco Board Floor Protection 38" x 100' - ROLL             EA             10          $118.00    $1180.00
Filter - Activated Carbon 500 cfm Generic                EA             2            $19.40      $38.80
Filter - Air Scrubber 500 cfm - HEPA-Generic             EA             2           $171.42     $342.84
Filter - Air Scrubber 500 cfm - Prefilter                EA             2             $9.68      $19.36
Filter - Air Scrubber 500 cfm - Secondary Generic        EA             2            $16.26      $32.52
Filter - Wet/Dry Vacuum, non-HEPA                        EA             8            $22.95     $183.60
Floor Protection 15" x 1,100' - ROLL                     EA             10          $228.00    $2280.00
Glass Cleaner, Super Concentrate                      GALLON            1            $71.92      $71.92
Gloves, Leather Safety/Work                              DZ             2            $96.00     $192.00
Gloves, Nitrile/Latex                                  BX/100           4            $25.12     $100.48
Hearing Protection                                      20/BX           2            $24.50      $49.00
Lay Flat (ROLL - 250' x 14")                             EA             2           $120.00     $240.00
Lay Flat (ROLL - 500' x 33")                             EA             2           $700.00    $1400.00
Microban Disinfectant                                 GALLON            1            $78.00      $78.00
Plastic Sheeting 6 mil - 20' x 100' ROLL                 EA             3           $196.00     $588.00
PPE Package (**)                                    Day/Per Person      2            $35.00      $70.00
Respirator Cartridges - Organic                          EA             2            $22.90      $45.80
Respirator N 95 Paper Respirator                        BX/20           3            $41.20     $123.60
Safety Glasses                                           EA             10            $4.50      $45.00
Shoe Covers                                           150/CASE          1            $97.00      $97.00
Tape, Painter (Blue) 2" x 60yrds.                       ROLL            10           $13.16     $131.60
Tape, Poly/BX - 2" x 109 yrds.                          ROLL            5             $7.94      $39.70
Trash Bags, Contractor - 3 mil                          BX 50           11           $50.00     $550.00
Tyvek (Bio-Shield Coveralls)                          CASE/25           2           $206.00     $412.00
Week's Equipment Totals:                                                                      $8865.52




                                                                                               Exhibit 3
                               Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 26 of 28


                                                                                 Schedule C
                               Equipment Charges Summary - Begining 5/26/2019 - Ending 6/1/2019
Item Description                               UOM   26-May          27-May          28-May          29-May          30-May           31-May             1-Jun           Total for     Unit Price
                                                                                                                                                                                                     Total Charges
                                                                                                                                                                          Week
                                                     Sun             Mon             Tue             Wed             Thur            Fri             Sat
Air Mover, Carpet                              Day   0               0               0               0               9               12              12              33                     $30.00         $990.00
Dehumidifier - Large Commercial >25 Gallon     Day   0               0               0               0               0               3               8               11                    $145.00        $1595.00
Dry Force Injectidry (Wood Floor Extraction)   Day   0               0               0               0               3               3               3               9                     $180.00        $1620.00
Firebird - thermal air mover                   Day   0               0               0               0               1               1               1               3                     $180.00         $540.00
Power Distribution, 100-200 Amp                Day   0               0               0               0               0               0               1               1                     $120.00         $120.00
Vehicle - Box Truck                            Day   0               0               0               0               1               1               1               3                     $175.00         $525.00
Week's Equipment Totals:                                         0               0               0               0             14               20              26               60                    $5,390.00


                                  Equipment Charges Summary - Begining 6/2/19 - Ending 6/8/19
Item Description                               UOM       2-Jun           3-Jun           4-Jun           5-Jun           6-Jun           7-Jun           8-Jun           Total for     Unit Price
                                                                                                                                                                                                     Total Charges
                                                                                                                                                                          Week
                                                     Sun             Mon             Tue             Wed             Thur            Fri             Sat
Air Mover, Carpet                              Day   13              14              5               7               7               1               1               48                     $30.00        $1440.00
Dehumidifier - Large Commercial >25 Gallon     Day   8               8               10              7               8               8               5               54                    $145.00        $7830.00
Desiccant Door Kit - Total/one time charge     Day   1               0               0               0               0               0               0               1                     $325.00         $325.00
Desiccant, 1,000 cfm                           Day   1               1               1               1               1               1               1               7                     $575.00        $4025.00
Dry Force Injectidry (Wood Floor Extraction)   Day   8               11              8               9               10              6               6               58                    $180.00       $10440.00
Firebird - thermal air mover                   Day   1               1               1               1               1               1               1               7                     $180.00        $1260.00
Generator Cable, 5 Band                        Day   1               1               1               1               1               1               1               7                      $75.00         $525.00
Generator, 20k W                               Day   1               1               1               1               1               1               1               7                     $365.00        $2555.00
Power Distribution, 100-200 Amp                Day   3               4               3               3               3               2               2               20                    $120.00        $2400.00
Vehicle - Box Truck                            Day   1               1               1               1               1               1               1               7                     $175.00        $1225.00
Week's Equipment Totals:                                       38              42              31              31              33               22              19               216                  $32,025.00


                                  Equipment Charges Summary - Begining 6/9/19 - Ending 6/15/19
Item Description                               UOM       9-Jun       10-Jun          11-Jun          12-Jun          13-Jun           14-Jun          15-Jun             Total for     Unit Price
                                                                                                                                                                                                     Total Charges
                                                                                                                                                                          Week
                                                     Sun             Mon             Tue             Wed             Thur            Fri             Sat
Air Mover, Carpet                              Day   1               7               6               2               2               2               1               21                     $30.00         $630.00
Dehumidifier - Large Commercial >25 Gallon     Day   5               5               6               7               6               6               6               41                    $145.00        $5945.00

Desiccant, 1,000 cfm                           Day   1               1               1               1               1               0               0               5                     $575.00        $2875.00
Dry Force Injectidry (Wood Floor Extraction)   Day   6               8               8               6               6               6               2               42                    $180.00        $7560.00
Firebird - thermal air mover                   Day   1               1               1               1               1               0               0               5                     $180.00         $900.00
Generator Cable, 5 Band                        Day   1               1               1               1               1               1               0               6                      $75.00         $450.00
Generator, 20k W                               Day   1               1               1               1               1               1               0               6                     $365.00        $2190.00
Spider Box                                     Day   2               2               2               2               2               2               0               12                     $75.00         $900.00
Vehicle - Box Truck                            Day   1               1               1               1               1               1               1               7                     $175.00        $1225.00
Week's Equipment Totals:                                       19              27              27              22              21               19              10               145                  $22,675.00


                                 Equipment Charges Summary - Begining 6/16/19 - Ending 6/22/19
Item Description                               UOM   16-Jun          17-Jun          18-Jun          19-Jun          20-Jun           21-Jun          22-Jun             Total for     Unit Price
                                                                                                                                                                                                     Total Charges
                                                                                                                                                                          Week
                                                     Sun             Mon             Tue             Wed             Thur            Fri             Sat
Air Mover, Carpet                              Day   1               1               1               0               0               0               0               3                      $30.00          $90.00
Air Scrubber, 500 cfm                          Day   0               0               0               1               1               0               0               2                      $75.00         $150.00
Dehumidifier - Large Commercial >25 Gallon     Day   4               4               4               2               0               1               1               16                    $145.00        $2320.00

Dry Force Injectidry (Wood Floor Extraction)   Day   2               2               0               0               0               0               0               4                     $180.00         $720.00
Vehicle - Box Truck                            Day   1               1               1               1               1               1               1               7                     $175.00        $1225.00
Week's Equipment Totals:                                         8               8               6               4               2               2               2               32                    $4,505.00



Totals                                                    65              77              64              57              70               63              57              453                        $64,595.00




                                                                                                                                                                                       Exhibit 3
                              Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 27 of 28


                                       Schedule D - Sub-contract Charges
                                            Sub-contract Charges Details

                                                                   Invoice     Invoice    Overhead and
     Service Category             Vendor Name       Invoice Date                                        Total Charges
                                                                   Number      Amount          Profit
                                                                                         $0.00         $0.00
                                                                                         $0.00         $0.00
                                                                                         $0.00         $0.00
                                                                                         $0.00         $0.00
                                                                                         $0.00         $0.00
                                                                                         $0.00         $0.00



Invoice Sub-contract Total:                                                  $0.00       $0.00         $0.00




                                                                                                                Exhibit 3
               Case 3:20-cv-05878-RAJ Document 1-4 Filed 08/28/20 Page 28 of 28


                                          Schedule E
Fuel
                                                             Overhead and
         Vendor Name           Activity Date   Misc. Cost                    Total Charges
                                                                  Profit
Safeway Fuel                  6/1/2019         $61.49       $12.30          $73.79
Safeway Fuel                  6/3/2019         $66.50       $13.30          $79.80
Safeway Fuel                  6/4/2019         $61.65       $12.33          $73.98
Safeway Fuel                  6/5/2019         $67.38       $13.48          $80.86
Safeway Fuel                  6/6/2019         $67.00       $13.40          $80.40
Shell Oil                     6/7/2019         $66.68       $13.34          $80.02
Shell Oil                     6/10/2019        $68.23       $13.65          $81.88
Shell Oil                     6/11/2019        $65.26       $13.05          $78.31
Chevron                       6/13/2019        $34.84       $6.97           $41.81
Fuel Total:                                    $559.03      $111.81         $670.84


Meals
                                                             Overhead and
         Vendor Name           Activity Date   Misc. Cost                    Total Charges
                                                                  Profit
                                                            $0.00           $0.00
                                                            $0.00           $0.00
                                                            $0.00           $0.00
                                                            $0.00           $0.00
                                                            $0.00           $0.00
Meals Total:                                   $0.00        $0.00           $0.00

Other
                                                             Overhead and
         Vendor Name           Activity Date   Misc. Cost                  Total Charges
                                                                  Profit
Orion - asbestos testing      6/4/2019         $40.00       $8.00         $48.00
Kleensweep                    6/17/2019        $439.52      $87.90        $527.42
                                                            $0.00         $0.00




Other Total:                                   $479.52      $95.90          $575.42




                                                                                         Exhibit 3
